Citation Nr: 1637227	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-21 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.    


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1957 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for hypertension due to in-service stress.  He contends that a blood pressure reading on his separation examination supports his contention that he developed hypertension during service.  He also states that his private physician, L.L., M.D., diagnosed him with hypertension within a year of service.  

The Veteran's service treatment records showed normal examinations on entry and separation from service.  The Veteran's April 1957 enlistment examination reflected a blood pressure reading of 123/70.  The Veteran's separation examination showed a blood pressure reading of 136/82.  The Veteran checked yes for "high or low blood pressure" on his January 1960 report of medical history.  

The earliest medical evidence of record showing treatment for hypertension is dated 1978.  January and August 1978 private treatment records indicated hypertension since 1972.  The August 1978 record noted that Dr. L completed the Veteran's initial hypertensive workup in 1974.  The Veteran stated that he was treated by Dr. L. within a year of service, but that the medical records were unavailable.  

The Veteran underwent a VA examination in December 2015.  The examiner provided a negative nexus opinion.  In support of the opinion, the examiner noted the 1978 private treatment records which indicated hypertension was diagnosed in 1972.  The examiner also noted that the Veteran's service treatment records from his motor vehicle accident, as well as his enlistment and separation examinations, failed to reflect elevated blood pressure readings.  The examiner took note of the Veteran's statements that the separation examiner obtained multiple blood pressure readings and advised him to seek treatment following service.  The examiner acknowledged that the Veteran's blood pressure may have been raised during the separation examination, but determined that essential hypertension could not be diagnosed on one examination because essential hypertension required blood pressure readings greater than 160 systolic and greater than 90 diastolic pressure for two or three days.  

As stated above, the Veteran asserted that he developed hypertension as a result of in-service stress.  In addition, he was recently service-connected for generalized anxiety disorder.  The VA medical opinion supporting the grant of service connection found that his anxiety disorder was the result of stressors he experienced in the military, to include worrying about Red China taking over, defection of coworkers, villagers questioning him about his work, engine trouble during his flight from Taiwan, his father's death, and the motor vehicle accident, all of which contributed to the development of his chronic anxiety.  The December 2015 examiner found that the Veteran may have had elevated blood pressure at the time of his separation examination, but that he did not have sufficient elevated blood readings during service to diagnose hypertension.  Initially, the Board finds that the December 2015 VA medical opinion is speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a medical opinion expressed in terms of "may" is too speculative to be new and material evidence).  Furthermore, although the Veteran did not have the requisite number of elevated blood pressure readings at the time of separation, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d).  As stated above, the Veteran stated that his hypertension was related to in-service stress, and service-connection was recently established for generalized anxiety disorder caused by in-service stressors.  Accordingly, the Board finds that a remand is necessary in order to obtain a supplemental medical opinion as to whether the Veteran's hypertension is related to service or caused or aggravated by his service-connected generalized anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the December 17, 2015 VA examiner, or, if unavailable, another appropriate examiner.  If the examiner determines that an additional examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements, the examiner should address the following: 

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hypertension began in service, was caused by service, or is otherwise etiologically related to active service, to include his in-service stressors. 

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested to a compensable degree within one year of active duty service.

c. If the above opinions are negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hypertension was caused or aggravated by his service-connected generalized anxiety disorder.  

In rendering the opinion, the examiner should address the Veteran's contention that his hypertension was the result of in-service stress and that he was told by the separation examiner that he had elevated blood pressure readings.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Thereafter, re-adjudicate the claim of entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




